People v Sanchez (2021 NY Slip Op 01212)





People v Sanchez


2021 NY Slip Op 01212


Decided on February 25, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 25, 2021

Before: Acosta, P.J., Renwick, Singh, Mendez, JJ. 


Ind No. 4514/16 Appeal No. 13195 Case No. 2018-1318 

[*1]The People of the State of New York, Respondent,
vPilar Sanchez, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Nicholas Raskin of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathon Krois of counsel), for respondent.

Judgment, Supreme Court, New York County (Neil Ross, J.), rendered April 17, 2017, convicting defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing her to a term of five years' probation, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a three years' probation, and otherwise affirmed.
We find the sentence excessive to the extent indicated. The record does not establish a valid appeal waiver. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 25, 2021